Plaintiffs instant pro se action is challenged by defendant’s motion to dismiss. After consideration of the parties’ submissions, but without oral argument, we grant defendant’s motion and dismiss the petition.
Plaintiffs petition is deficient in the particulars specified by Rule 35(a), (c) and (d) of the Court of Claims for its lack of clarity. Plaintiff complains about a matter involving his (presumably) automobile, a Pontiac Catalina, and alludes to possible misrepresentation or fraud in its transfer to him. Plaintiff does not state how the United States might be responsible for any loss plaintiff may have suffered thereby. General Motors Corporation cannot be sued in this court. This court has no jurisdiction in tort, 28 U.S.C. § 1491 (1976); Somali Development Bank v. United States, 205 Ct. Cl. 741, 508 F. 2d 817 (1974).
*663it is therefore ordered that defendant’s motion is granted and plaintiffs petition is dismissed.